DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment received on 08/09/2021 is acknowledged and entered. Claim 14 has been canceled. Claim 1 has been amended. New claims 22 and 23 have been added. Claims 1-7, 9-13 and 15-23 are currently pending in the application. 
                                             Examiner’s note
The effective date for the “priority” limitation is established as a filing day of US 12/946,011, which is 11/15/2010. The provisional application 61/377,347 does not disclose the “priority” limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 6-7, 9-11, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharood et al. (US 2002/0022991 A1) in view of Culp. III (US 4,916,328), further in view of Roos (US 7,486,782 B1), further in view of Tessier et al. (US 2005/0194456 Al), further in view of Hunt et al. (US 2003/0193405 A1), and further in view of Durling et al. (US 7,693,670 B2).

	Claim 1. Sharood et al. (Sharood) teaches a system that manages resource consumption, comprising:
a processor that facilitates execution of instructions stored by a memory; Fig. 1 
	a first communications component configured to communicatively couple to a command server device associated with a resource provider entity that provides a resource at a premises, the first communications component being configured to receive control data for a direct load control event from the resource provider entity; Figs. 1 and 15, 141-143, 152, 154; [0004], and
	a second communications component configured to communicatively couple to a set of consumption endpoints that are situated at the premises and consume the resource at the premises, Figs. 1, 130-132, 135; Fig. 15, 141-143, 152, 154; [0004]; [0017]
	wherein the processor is configured to:
	based on receipt of the control data for the direct load control event [0182]; [0189], 
	determine an adjustment for operation of the set of consumption endpoints to implement the direct load control event; [0182]; [0189]; [0195], wherein the selected set 
	Further, Culp, III discloses wherein the selected set of policies defines a resource priority associated with the set of consumption endpoints based on a shortage of the resource to be consumed at the premises. C. 1, L. 47-66; C. 5, L. 28-43, 53-61. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitation, as disclosed in Culp. III, for the benefit of introducing an anticipatory processes for maintaining power consumption below a predetermined level where the loads can be shed based upon anticipated future increases in power consumption, as specifically stated in Culp. III. C. 1, L. 9-13.
	Sharood further teaches:
	based on the determined adjustment for operation of the set of consumption endpoints to implement the direct load control event, determine one or more commands to control operation of the set of consumption endpoints in accordance with the selected set of policies (a number of default modes and a set of user defined modes [0195]) to use in handling the direct load control event from the resource provider entity and the determined one or more adjustments related to operation of the set of consumption endpoints at the time of the direct load control event. Fig. 1, “110”, “133”; [0055]; [0176]; [0057]; [0059]; [0074]-[0078]; [0090]; [0182]; [0189]; [0198].
Further, Roos discloses receiving data utilized for controlled operation of appliances from a resource provider entity (provider) (C. 8, L. 9-15; C. 10, L. 34-42). In use, Roos' system is configured to receive provider data transmitted by a device (a 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitation, as disclosed in Roos, because it would advantageously allow for load management across the region, as specifically disclosed in Roos. 
Further, Tessier et al. (Tessier) discloses a computer-implemented system for controlling utility consumption comprising a controller with a local gateway for executing remote utility consumption control. In use, a smart thermostat (a second component) is configured to react to the energy saving command in various ways (adjust the operation of a water heater), including lowering a temperature setting during an energy-saving event or raising a temperature setting to pre-heat the water prior to an energy-saving event [0034] based on the policy data relating to the premises (The wireless thermostats respond to the signals from the gateway 510 by controlling HVAC equipment accordingly, for example as a function of programmed settings at the wireless thermostats or other conditions relative to participation of the locations in utility-based energy consumption control) [0044]; [0027]. Tessier further discloses that “the wireless thermostats respond to the RF signal by controlling energy consumption at their respective locations as a function of programming at the particular wireless thermostats”, and that “each wireless thermostat responds in one or more of a variety of manners, for example, by changing temperature set points to reduce power consumption, by cycling HVAC equipment or by ignoring the gateway if a non-participation mode (policy or rule) is set’. Tessier discloses (emphasis added):
 [0046] In one implementation, the gateway 510 sends a single RF signal that is received by each of the wireless thermostats 521-561 in response to signals received from a utility company. The wireless thermostats respond to the RF signal by controlling energy consumption at their respective locations as a function of programming at the particular wireless thermostats. For instance, when a signal received at the gateway 510 from a utility company calls for reduced consumption, the gateway responds by sending a request to reduce consumption to all of the wireless thermostats 521-561. Each wireless thermostat responds in one or more of a variety of manners, for example, by changing temperature set points to reduce power consumption, by cycling HVAC equipment or by ignoring the gateway if a non-participation mode is set. Operational characteristics of the wireless thermostats and corresponding HVAC systems that each wireless thermostat controls are then sent to the gateway 510 for communication to the utility company. With this approach, individual signals need not necessarily be tailored for each wireless thermostat to which the gateway 510 is communicating.

	Therefore, in Tessier, each thermostat responds to said first instruction (the received control data for the direct load control event from the resource provider entity) differently, including: changing temperature set points, cycling HVAC, adjust the operation of a water heater, etc.
Tessier further discloses another embodiment wherein the gateway operates as the second component and the thermostats operates as endpoint devices. In use, the gateway receives the control signal from the utility, and either directly relays the signal or individually modify signal for each endpoint:
[0021] The gateway communicates with the utility company using one or more of a 
variety of types of communications and communications systems.  For instance, 
signals sent to the gateway via telephone lines, wireless telephony systems, 
paging systems, power lines and the Internet can all be used by the gateway to 
generate a wireless control-type signal.  The gateway responds to signals 
received from the utility company, for example, by either directly relaying the 
signal or processing the signal to create another type of signal that is sent 
to the system controller.  The gateway also communicates information received 
from the system controller to the utility company, for example to allow the 


 [0047] In another implementation, the gateway 510 is programmed to tailor 
signals for one or more of the wireless thermostats 521-561.  For example, the 
signals for a particular wireless thermostat can be tailored to match a 
particular energy savings plan subscribed to by the location controlled with 
the wireless thermostat.  Using wireless thermostat 521 as an example, user 
selections made at the wireless thermostat are sent to the gateway 510 and 
stored for use in establishing utility control, using binding or another 
approach to control communications between the wireless thermostat and the 
gateway.  These user selections may include, for example, types of energy 
savings events to participate in, levels of participation (e.g., how much of a 
reduction in energy usage or how many degrees in temperature set points change 
when requested) and others.  When the gateway 510 receives signals from a 
utility company, the signals are processed as a function of the selections 
stored at the gateway for the wireless thermostat 521.  A signal is then 
generated for and sent to the wireless thermostat 521 as a function of both the 
utility company signals and the stored selections.  This approach is also 
applicable, for example, to the use of multiple wireless thermostats in a 
single environment using an approach similar to that discussed in connection 
with FIG. 2 above, with each thermostat having signals tailored specifically 
for it.  In this regard, individual thermostats in a single environment can be 
selectively controlled. 

	Thus, Tessier discloses/suggests: select a set of one or more policies to use in handling the direct load control event from the resource provider entity, determine one or more inferences related to operation of the set of consumption endpoints at a time of the direct load control event including a forecast of consumption of the resource by one or more of the set of consumption endpoints at the time of the direct load control event; and controlling operation of the consumption endpoints based on the selected set of policies to use in handling the direct load control event from the resource provider entity and the determined one or more inferences related to operation of the set of consumption endpoints at the time of the direct load control event.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed/ 

	Sharood does not specifically teach that said determining one or more inferences 
is performed using machine learning techniques related to historical analysis, feedback, and previous inferences, which is disclosed in Durling et al. (Durling) (C. 5, L. 31; C. 6, L. 34). 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed in Durling, because it would advantageously provide an electric power meter that employs embedded intelligence to decompose the power signal that is already measured at the incoming meter into its constituent individual loads and to provide a usage summary to the consumer with no in home field installation cost, as specifically stated in Durling (C. 1, L. 48-53).
 	Further, Hunt discloses considering a forecast of consumption of the resource by one or more of the set of consumption endpoints in selecting a set of one or more policies to use in handling the direct load control event, and determining one or more inferences related to operation of the set of consumption endpoints at a time of the direct load control event; and based on the selected set of policies controlling operation of the consumption endpoints at the time of the direct load control event. [0076]; [0077]; [0084]; [0085].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed


	Claim 4.   The system of claim 1, wherein the processor is configured to select the set of policies to use in handling the direct load control event from the resource provider entity by determining a schedule related to control of the set of consumption endpoints and selecting the set of policies to use in handling the direct load control event from the resource provider entity based on the determined schedule related to control of the set of consumption endpoints. Sharood; [0145]. Same rationale as applied to claim 1.

	Claim 6.   The system of claim 1, wherein the processor is configured to determine the adjustment for operation of the set of consumption endpoints to implement the direct load control event by determining to take no action for at least one of the consumption endpoints, determining to turn off completely at least one of the consumption endpoints, and determining to turn off some, but not all, elements of at least one of the consumption endpoints. Sharood; Fig. 1, “110”, “133”; [0055]; [0176]; [0057]; [0059]; [0074]-[0078]; [0090]; [0182]; [0189]; [0198]. Same rationale as applied to claim 1.



	Claim 9.   The system of claim 1, wherein the processor is configured to determine the forecast of consumption of the resource by one or more of the set of consumption endpoints at the time of the direct load control event by determining the forecast of consumption of the resource based on a setting or operation mode of each of the one or more of the set of consumption endpoints. Hunt; [0076]; [0077]; [0084]; [0085]. Same rationale as applied to claim 1.

	Claim 10.   The system of claim 1, wherein the processor is configured to determine one or more inferences related to operation of the set of consumption endpoints at the time of the direct load control event by inferring states of the system, environment, and user from a set of observations as captured via events and data. Sharood; [0145]; [0224]; Hunt; [0084]. Same rationale as applied to claim 1.

	Claim 11.   Sharood does not specifically teach that said determining one or more inferences related to operation of the set of consumption endpoints at the time of 

	Claim 12.   The system of claim 1, wherein the selected set of policies defines actions of at least one consumption endpoint in the set of consumption endpoints based on a price associated with the resource. Tessier; [0007]; [0032]. Same rationale as applied to claim 1.

Claim 13.   The system of claim 1, wherein the selected set of policies defines actions of at least one consumption endpoint in the set of consumption endpoints based on the direct load control event from the resource provider entity. Sharood; Fig. 1, “110”, “133”; 141-143, 152, 154; [0004], [0055]; [0176]; [0057]; [0059]; [0074]-[0078]; [0090]; [0182]; [0189]; [0198]. Roos; (C. 8, L.9-18, 33-39; C. 10, L. 16-24, 34-43). Same rationale as applied to claim 1.

	Claim 15.   The system of claim 1, wherein the selected set of policies defines 


	Claim 16.   The system of claim 1, wherein the control data from the resource
provider entity comprises an indication of a current rate of consumption of the resource. Same rationale as applied to claim 1.

	Claim 17.   The system of claim 1, wherein the control data from the resource provider entity comprises an indication of aggregate consumption of the resource over a predefined period of time. Same rationale as applied to claim 1.

	Claim 19.   The system of claim 1, wherein the control data from the resource provider entity comprises a specific command or instruction intended for at least one consumption endpoint. Same rationale as applied to claim 1.

	Claim 20.   The system of claim 1, wherein the control data from the resource provider entity comprises a text message intended for display by an informational display associated with the premises. Sharood; [0014]; [0092]; [0179]; Hunt; [0007]; [0025]; [0079]. Same rationale as applied to claim 1.

	Claim 21. Sharood does not specifically teach that said determining the adjustment for operation of the set of consumption endpoints to implement the direct load control event is conducted by using the machine learning techniques related to 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed in Durling, because it would advantageously provide an electric power meter that employs embedded intelligence to decompose the power signal that is already measured at the incoming meter into its constituent individual loads and to provide a usage summary to the consumer with no in home field installation cost, as specifically stated in Durling (C. 1, L. 48-53).

	Claims 2, 3, 5, 18 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharood in view of Culp. III, further in view of Roos, further in view of Tessier, further in view of Hunt, further in view of Durling, and further in view of Carey et al. (US 7,818,270 B2).

	Claim 2.   While Sharood discloses that the control server is configured to control the appliance according to a number various modes of operation – a stay mode, a wake-up mode, a bedtime mode, a sleep mode, etc., [0013], Sharood does not specifically teach handling the direct load control event based on the determined
occupancy state of the premises, which is disclosed in Carey et al. (Carey) (C. 3, L. 59 – C. 4, L. 3). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed in 

	Claim 3.   The system of claim 1, wherein the processor is configured to select the set of policies to use in handling the direct load control event from the resource provider entity by determining an occupancy state of a particular room of the premises and selecting the set of policies to use in handling the direct load control event from the resource provider entity based on the determined occupancy state of the particular room of the premises. Carey; (tracking occupancy of a particular tenant) (C. 3, L. 59 – C. 4, L. 3; C. 6, L. 20-41). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed in Carey, for the benefit of generating a precise energy budget for the future, as specifically stated in Carey.

	Claim 5.   The system of claim 1, wherein the processor is configured to select the set of policies to use in handling the direct load control event from the resource provider entity by determining a number of occupants of the premises, a type of occupancy of the premises, and location of the occupancy within the premises and selecting the set of policies to use in handling the direct load control event from the resource provider entity based on the determined number of occupants of the premises, the determined type of occupancy of the premises, and the determined location of the occupancy within the premises. Carey; (tracking occupancy of a particular tenant) (C. 3, L. 59 – C. 4, L. 3; C. 6, L. 20-41). It would have been obvious to one having ordinary 

	Claim 18.   The system of claim 1, wherein the control data from the resource
provider entity comprises a current or forecasted unit price for the resource. Carey; C. 2; L. 41-43. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed in Carey, for the benefit of generating a precise energy budget for the future, as specifically stated in Carey.

	Claim 22. The system of claim 1, further comprising:
	a third communications component configured to communicatively couple to the resource provider entity over a communication network, wherein the third communications component is configured to facilitate remote control of the first communications component, the second communications component, the processor, and the set of consumption endpoints; Sharood; Figs. 1 and 15; and
	an intelligent component configured to forecast consumption of the resource by the set of consumption endpoints that are situated at the premises based on a setting, an operation mode of the set of consumption endpoints, and an external factor. Hunt; [0076]; [0077]; [0084]; [0085]; Tessier; [0021]; [0034]; [0044]; [0046]-[0047]; Carey; C. 2; L. 41-43. Same rationale as applied to claim 1.

	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sharood in view of Culp. III, further in view of Roos, further in view of Tessier, further in view of Hunt, further in view of Durling, and further in view of Carey, and further in view of Baraty (US 2007/0255612 A1).

	Claim 23. The system of claim 1, Sharood further comprising:
	a user interface component configured to:
	(i) receive input associated with management of the set of consumption
endpoints, the management comprising defining at least one mode of operation, a temperature setting associated with the premises, an amount of resource to consume, an amount of resource to consume as a function of price-per-unit of resource, and an occupancy state within the premises; Tessier; [0034]; [0046]; Carey; C. 3, L. 59 – C. 4, L. 3
	(ii) receive input that defines a schedule of operation of one or more of the set
of consumption endpoints; Sharood; [0145]
	(iii) present conditions associated with the premises for display, wherein the
conditions comprise real-time consumption of the resource, real-time cost associated with the consumption of resource, an aggregate history of the consumption of the resource, and a forecast of future consumption of the resource; Sharood; [0014]; [0092]; [0179]; Hunt; [0007]; [0025]; [0079]; [0076]; [0077]; [0084]; [0085]; Durling. C. 5, L. 31; C. 6, L. 34; Carey; C. 2; L. 41-43
	(iv) present one or more advertisements received from the resource provider

	(v) receive input that manages connections between (1) the first communications component and the command server device, and (2) the second communications component and the set of consumption endpoints; Sharood; Figs. 1 and 15, 141-143, 152, 154; [0004]; Figs. 1, 130-132, 135; Fig. 15, 141-143, 152, 154; [0004]; [0017]
	(vi) receive input that defines settings of the premise, wherein the settings
comprises, location,Carey; abstract; Roos; time, date, Carey; Durling; 
	Further, Baraty discloses receiving an input regarding a preferred utility resource provider and third party entity. [0025]; [0032]; [0038]; [0041]
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations, as disclosed in Baraty, for the benefit of matching customers parameters and specification of the provider, quality and quantity standards, live real time price, rules of usage, and reliability of the provider and grade of the product, as specifically stated in Baraty (Abstract)
	Further, it is old and well-known to provide customer support in customer language for the benefit of keeping customer base and taking care of business. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sharood to include the recited limitations for the benefit of keeping customer base and taking care of business.



	                                    Response to Arguments
Applicant's arguments filed 8/09/3021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the prior art of record fails to disclose the limitations of: “wherein the selected set of policies defines a resource priority associated with the set of consumption endpoints based on a shortage of the resource to be consumed at the premises”, the Examiner respectfully notes that Culp, III discloses the recited limitations. C. 1, L. 47-66; C. 5, L. 28-43, 53-61. Further, a new ground of rejections are applied to newly introduced claims.














Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/04/2021